Citation Nr: 1445606	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Friend


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, and from October 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.    

The Veteran testified at a June 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In a January 2013 statement, the Veteran indicated he was not currently pursuing a claim for PTSD.  However, the he testified regarding this disorder at the June 2013 hearing.  Additionally, the claim for PTSD was included in the April 2013 Statement of Accredited Representative.  This matter will be clarified on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It does not appear as if a complete set of the Veteran's service treatment records have been associated with the claims file.  The Board observes the October 2010 negative response from the Records Management Center (RMC), and the RO's requests to the Veteran's Army reserve unit.  However, it is unclear whether any attempts were made to contact the National Personnel Records Center (NPRC) or other appropriate repositories for a complete set of the Veteran's Army Reserve service records.

In a letter dated January 25, 2013, VA psychiatrist P. Gale referenced mental health treatment provided to the Veteran in August 2011.  VA treatment records dated in 2011 have not been associated with the claims file.  VA has a duty to obtain all relevant records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a letter dated July 16, 2013, private psychologist R. Potts of the Utah Valley Regional Medical Center indicated the Veteran was in receipt of ongoing mental health treatment, beginning in February 2013.  Such records have not been associated with the claims file and an attempt must be made to obtain them.  Massey v. Brown, 7 Vet. App. 204 (1994).

Following VA examination in October 2012, the Veteran was diagnosed with bipolar disorder.  More recent records dated in December 2012 and January 2013 show a diagnosis of mood disorder NOS (Virtual VA, Doc. No. 10, p. 3) and anxiety disorder NOS (Virtual VA, Doc. No. 8, p. 9).  Additionally, a diagnosis for anxiety NOS was provided on the July 2011 VA examination.  A remand is necessary to identify all current psychiatric disabilities and to obtain nexus opinions as to each disorder.  

The evidence of record is conflicting as to whether psychiatric disorders, to include anxiety and depression pre-existed service.  Thus, opinions are also needed as to whether any current psychiatric disorder clearly and unmistakably pre-existed service and whether any such disorder was clearly and unmistakably not aggravated by service.  38 U.S.C.A. §§ 1111 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he wishes to continue an appeal of the claim for service connection for a PTSD.  His response should be documented in the claims file or e-folder.

2.  Contact the National Personnel Records Center (NPRC) and any other appropriate source to obtain complete copies of the Veteran's service treatment records. 

VA is reminded that it should continue efforts to procure the relevant service records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file, all outstanding VA mental health treatment records, to include records of treatment provided in 2011 at the VA Medical Center in Salt Lake City, Utah.  

4.  Ask the Veteran to authorize VA to obtain all treatment records of mental health treatment by psychologist R. Potts.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

5.  After completion of the above, forward the claims file to the October 2012 VA examiner for the purposes of obtaining an addendum opinion.  If that examiner is no longer available, a similarly qualified medical professional should provide the needed opinion.  If it is determined that another examination is necessary, one should be scheduled.  

The examiner should clearly identify and determine the etiology of all current psychiatric disability (ies), to include mood disorder and anxiety disorder.   

The examiner should discuss the significance, if any, of the diagnoses of depression (while in service), mood disorder (December 2012), and anxiety disorder (January 2013), and state his determination as to whether each was a valid diagnosis at the time provided.  

Then, with respect to each diagnosed psychiatric disability, the examiner must provide an opinion as to whether it is at least as likely as not that such disability began in or is related to the Veteran's service.

With respect to each such diagnosed disability, the examiner should also address whether it is clear and unmistakable (i.e., undebatable) that the disability pre-existed the Veteran's periods of active service. If so, is it clear and unmistakable that the pre-existing psychiatric disorder was NOT aggravated beyond the natural progress during that period of active service?

A complete rationale must be provided for all opinions given. 

4.  If the benefit remains denied, issue another supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



